Title: From George Washington to Joseph Reed, 25 November 1779
From: Washington, George
To: Reed, Joseph


        
          Dr sir
          West point Novr the 25: 1779
        
        I have received Your Favor of the 15th and am exceedingly sorry to find that your indisposition continued so long. I hope it is now entirely over—and that the change of season will prevent a return of it.
        As there is nothing that is more interesting to us, than œconomy in our public expenditures—both in money and provisions—I am happy that nothing more was done, with respect to your Militia, than what you mention. I wrote You on the 22d & requested that they might not be continued, in case they were, under any inconveniences, from an expectation of an Operation against New York. I wish to refer You to that Letter for my acknowledgements to Yourself and the State—for the part

taken—in providing for that event—and which you meant personally to have pursued, if the measure had been carried on.
        As to the 2000 Coats, which have occasioned both You & me so much trouble—I shall take occasion to declare, that I am entirely persuaded, nor had I ever an idea to the contrary, that your & the Council’s application with respect to them as well as the consequent delivery by the Board of War proceeded from the purest and most laudable motives. I shall also confess, and with peculiar pleasure I do it—that the exertions of your State, since your appointment to the government, have been great & very happily directed, to render the situation of Your Troops—both Officers & Men—comfortable & easy. And I will further add that I do not know, whether the Troops of Other States have not derived advantages from them—by their exciting, or at least encouraging, a generous emulation in those to which the[y] belonged, to pursue the same just & necessary measures. But while I take pleasure in declaring this I must be free to confess to You—that I feel myself a little hurt by the terms of your Letter. The slightest touches from those we regard with esteem & affection—are felt with pain. From many parts of your Letter I have been induced to examine with a critical attention—the paragraph of mine to the Board of War to which you allude, upon the subject of the Cloathing they had delivered for the Troops of the State—and I cannot find a single syllable in it—from whence it could be possibly inferred—that I either had it in intention, or in wish, to take from the state—the credit and satisfaction of cloathing their Troops—of having the Cloathing procured by their exertions thrown into a common stock, that the Troops of Others might profit by it—of depriving those of pensilvania from the beneficial effects of your care and industry, exerted in their favor—or that I had the least suspicion—that You & the Council—had any connection with the Board of War—or Cloathier General—but in common with Other states. Before I examined it—I thought it impossible—because I was conscious that I never possessed an idea of the sort. The paragraph stands upon the fairest footing of equality, with respect to the Army at large—and only regards the Return of the Coats the Board had delivered and which were procured by the Continent. And the Reasons which led me to advise the Return of these, were so fully and so explicitly stated—that I hoped they

would not have been mistaken. I am far from yeilding to unjust or unreasonable clamours in the Army and whenever they happen, I endeavour to check them, in a spirit I trust, of suitable authority; when causes however arise of real complaint, duty & justice, both private and public, require, that they should have attention—and that I should decently attempt their remedy; and in like manner, it cannot be amiss to try to prevent them. With respect to the case before us—the Board of War in a Letter of the 28th of October, took occasion to mention—that they perceived inconveniences arose from partial Issues—and that they were determined to make no more; adding that an Order they had given for the delivery of 2000 Coats to your Cloathier, tho the State had engaged to complete the suits &c., which they thought a good bargain in the present situation of matters, had occasioned “jealousies and a preference to be talked of as being given to Pensilvania.” This was the first information I had respecting their delivering any Coats—and conceiving that if jealousies had already arisen on the subject—they might greatly increase—with the truest spirit of accomodation and a regard to the general rights of all the Troops—I ventured to recommend that the 2000 Coats, which they had delivered had better be returned and made subject to a general distribution. I did not do this to indulge a capricious disposition either in myself or the Army—but to promote harmony and equal justice to All. Nor did the idea of an excess in point of number—nor of their being delivered at philadelphia—operate with me as matters of great moment—or which would produce much complaints in the rest of the Army. From a recollection of the number of our Troops and the general state of our Cloathing—I should have been satisfied—that the first objection could not apply at any rate, but to a very limitted & partial extent—and as to the second that it could not be of itself a just cause of uneasiness. But surely there are other considerations besides their quantity & the place of their delivery mentioned in the paragraph of my Letter—and which might prove sources of discontent and jealousy. These were strongly marked both by me and the Board—the superior quality of these Coats to those which the rest of the Army would receive—and their Uniformity. Two circumstances very striking, and substantial, and which, if they had been adverted to and the inferior quality of the Other Cloathing recollected with it’s

various colours & various facings, must have prevented these Coats from being delivered to the Troops of any particular state—and made the distribution of them the effect of a previous casting of Lots—or of some other equal mode devised for the purpose with respect to the Troops at large. These are the Grounds from whence it was principally apprehended uneasiness and jealousies would arise—and not those only which you have recited. If I know my own heart—I have no predilection or superior attachment to the Troops of One State—more than Another—they all demand my equal attention—and a conscious rectitude tells me that the strictest scrutiny would only prove that—they have equally had it in every instance. When the Cloathing was to be delivered last year, I thought it but just, altho it was all of the same quality and only of Two Colours—that the distribution of it should be founded on a previous casting of Lots and which—were drawn as you will perceive—by the inclosed Copy of what was done upon the occasion—that the Troops of each State might have an equal chance of obtaining the Uniform to which they were most attached—IF this step was necessary then—it or something like it—was certainly more so now—when the Cloathing differed materially in quality—colours—& in facings and yet in the first instance of the delivery of these 2000 Coats—as I have already observed I am entirely convinced—that there was not the least intentional injury—either to the Troops of this or that state or to any body at all, either by the party delivering or the One receiving. We frequently err with perfect innocence. The point however seems now to be decided by necessity—the inclemency of the season—the circumstance of the Army moving into Quarters—and the propriety of delivering the Cloathing collected at Windsor to prevent a farther accumulation of expence in the transportation &c. having compelled a distribution of it by Lot among the Troops of Six of the States—The Troops of Connecticut will also have their Quota in French Cloathing—having received last fall—a supply thro the channel of their State Agent—much inferior in quality to that delivered to the Whole of the Army afterwards. A Desire of placing the part I have taken in this business upon the true grounds—has led me to be more tedious than I wished or expected—and I am the more concerned that there should have been the least necessity for it with those I regard with esteem and affection.
       